PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/184,679
Filing Date: 16 Jun 2016
Appellant(s): Vairamohan, Rohit



__________________
Robert D. Pointer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 November 2020 appealing the Office Action dated 09 April 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al., U.S. Patent Publication Number 2014/0280616 A1 in view of Pittappilly et al., U.S. Patent Publication Number 2013/0067420 A1.

Claim 1:
Ramanathan discloses a system for displaying email messages, comprising: 
a client device comprising a processor and a memory (see Figure 7 – Ramanathan discloses this limitation in that the computing device 700 includes a system memory 704 and a processor 702.); and 
a client application executable by the client device (see Paragraph 0021 – Ramanathan discloses this limitation in that an email application is executed at a client device.), the client application causing the client device to at least: 
obtain a plurality of emails associated with a user account (see Paragraph 0021 – Ramanathan discloses this limitation in that a user may employ a variety of devices to receive emails through an email application.) from an email server (see Paragraph 0044 – Ramanathan discloses this limitation in that an email application retrieves relevant data from one or more servers.); 
render the at least a subset of the plurality of emails in an inbox user interface, wherein the inbox user interface displays a visual reference to each of the at least a subset of the plurality of emails (see Figure 3, element 302 – Ramanathan discloses this limitation in that 5 emails of the user’s entire inbox are displayed.); 
detect a particular gesture from an input device associated with the client device, the particular gesture being associated with a group user interface (see Paragraph 0037 and  Figures 4A and 4B – Ramanathan discloses this limitation in that the user may provide input to select options for sorting, managing and displaying emails.); and 
render the group user interface in which the other subset of the plurality of emails is depicted in respective groups according to the grouping factor (see Figures 4A and 4B – Ramanathan discloses this limitation in that the Low Priority or High Priority subsets are displayed to the user, grouped by time period (Today, Yesterday).). 
Ramanathan fails to expressly disclose:
obtain a selection of a grouping factor from a plurality of available grouping factors;
detect a zoom-out gesture from an input device associated with the client device; 
in response to detecting the zoom-out gesture, group into one or more groups…based on whether each…shares a common value for the grouping factor; and
the group user interface depicting the groups, each group sharing the common value for the grouping factor.
	Pittappilly teaches:
obtain a selection of a grouping factor from a plurality of available grouping factors (see Paragraph 0129 – Pittappilly teaches this limitation in that the semantic zoom module may include an alphabet API which is used to return what is to considered to be the alphabet based on locale, e.g., the headings a person at that locale would typically see in a dictionary or phone book.);
detect a zoom-out gesture from an input device associated with the client device (see Figure 2 and Paragraph 0046 – Pittappilly teaches this limitation in that a user’s hand initiates a “pinch” gesture to “zoom out” a view of the representations. The view of the first stage that includes icons and metadata as individual representations of items is transitioned to a view of groups of items using single representations in the second stage.); 
in response to detecting the zoom-out gesture, group into one or more groups…based on whether each…shares a common value for the grouping factor (see Figure 2 and Paragraphs 0046 and 0144 – Pittappilly teaches this limitation in that the view of the first stage that includes icons and metadata as individual representations of items is transitioned to a view of groups of items using single representations in the second stage. In other words, each group of items has a single representation, including a header that indicates a criterion for forming the group (e.g., the common trait.). Further, Pittappilly teaches that first letter grouping may be implemented in which items are grouped based on their first letter and the specified locale alphabet.); and
the group user interface depicting the groups, each group sharing the common value for the grouping factor (see Figure 10 – Pittappilly teaches this limitation in that the first letter groups are .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Ramanathan, to include:
obtain a selection of a grouping factor from a plurality of available grouping factors;
detect a zoom-out gesture from an input device associated with the client device; 
in response to detecting the zoom-out gesture, group…based on whether each…shares a common value for the grouping factor; and
the group user interface depicting the groups, each group sharing the common value for the grouping factor
for the purpose of allowing a user to more easily locate content of interest without becoming overburdened with an ever increasing amount of content (see Paragraph 0002). Further, Ramanathan and Pittappilly are all concerned with allowing a user to sort and view files more efficiently.

Claim 2:
The combination of Ramanathan and Pittappilly teaches the system of claim 1, wherein the grouping factor comprises at least one time period (see Figures 4A and 4B – Ramanathan discloses this limitation in that the emails are grouped according to a time period (Today, Yesterday).).W316 25 

Claim 5:
The combination of Ramanathan and Pittappilly teaches the system of claim 1, wherein the grouping factor comprises a tag associated with respective ones of the plurality of email messages, a user group of a sender of respective ones of the plurality of email messages, or a location of a sender of respective ones of the plurality of email messages (see Paragraph 0026 – Ramanathan discloses this . 

Claim 21:
As indicated in the above rejection, the combination of Ramanathan and Pittappilly teaches every limitation of claim 1. Ramanathan fails to expressly teach the system of claim 1, wherein the zoom-out gesture is a first zoom-out gesture and the client application causes the client device to at least: 
detect a second zoom-out gesture on the group user interface subsequent to detection of the first zoom-out gesture; 
select a less granular grouping factor in response to detection of the second zoom-out gesture; 
group the other subset of the plurality of emails according to the less granular grouping factor; and 
render the group user interface in which the other subset of the plurality of emails is depicted in respective groups according to the less granular grouping factor.
Pittappilly teaches wherein the zoom-out gesture is a first zoom-out gesture and the client application causes the client device to at least: 
detect a second zoom-out gesture on the group user interface (see Paragraph 0048 – Pittappilly teaches this limitation in that a user may readily navigate to a desired level of granularity in the representations.); 
select a less granular grouping factor (see Paragraph 0107 and Figure 11 – Pittappilly teaches this limitation in that when a user navigates to a further level of granularity, the letter groupings may be presented in groups with the larger letters serving as signposts.); 
group the other subset of the plurality of emails according to the less granular grouping factor (see Figure 11 – Pittappilly teaches this limitation in that the letters representing groups are themselves grouped into four groups represented by larger signpost letters (A, H, O, V).); and 
render the group user interface in which the other subset of the plurality of emails is depicted in respective groups according to the less granular grouping factor (see Figure 2 and Paragraph 0048 – Pittappilly teaches this limitation in that the groups are rendered concurrently on the display.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in Ramanathan, to include wherein the zoom-out gesture is a first zoom-out gesture and the client application causes the client device to at least: 
detect a second zoom-out gesture on the group user interface; 
select a less granular grouping factor; 
group the other subset of the plurality of emails according to the less granular grouping factor; and 
render the group user interface in which the other subset of the plurality of emails is depicted in respective groups according to the less granular grouping factor.
for the purpose of allowing a user to more easily locate content of interest without becoming overburdened with an ever increasing amount of content (see Paragraph 0002). Further, Ramanathan and Pittappilly are all concerned with allowing a user to sort and view files more efficiently.

Claims 8, 9, 12, and 22:
	Claims 8, 9, 12, and 22 are method claims that correspond to the system claims of 1, 2, 5, and 21, and are therefore rejected under the combination of Ramanathan and Pittappilly for the same reasons as the method claims 1, 2, 5, and 21 above. 

Claim 15-19, 23:
	Claims 15-19 and 23 are non-transitory computer-readable medium claims that correspond to the system claims of 1-5 and 21. Further, Ramanathan teaches a non-transitory computer readable medium to implement the disclosed method (see Paragraph 0018). Claims 15-19 and 23 are therefore rejected under the combination of Ramanathan and Pittappilly for the same reasons as the method claims 1-5, and 21 above. 

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramanathan, and Pittappilly in view of Carlson et al., U.S. Patent Publication Number 2015/0339373 A1.

Claim 3:
As indicated in the above rejection, the combination of Ramanathan and Pittappilly teaches every limitation of claim 2. The combination fails to expressly teach wherein the at least one time period comprises a first time period corresponding to a most recent time period and at least one other time period corresponding to at least one earlier time period, wherein the most recent time period is smaller than the at least one earlier time period. 
Carlson teaches wherein the at least one time period comprises a first time period corresponding to a most recent time period (see Figure 4B – Carlson teaches this limitation in that the first time period is “Today”.) and at least one other time period corresponding to at least one earlier time period, wherein the most recent time period is smaller than the at least one earlier time period (see Figure 4B – Carlson teaches this limitation in that a second time period is an earlier time period, “Last Week”.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in Ramanathan and Pittappilly, to include wherein the at least one time period comprises a first time period corresponding to a most recent time period and at least one other time period corresponding to at least one earlier time period, wherein the most recent time period is smaller than the at least one earlier time period for the purpose of allowing a quick review of electronic data at a high level without having to closely examine individual messages or folders (see Paragraph 0072). Further, both Ramanathan and Carlson are concerned with allowing a user to sort and view their email inbox messages more efficiently.

Claim 4:
As indicated in the above rejection, the combination of Ramanathan, Pittappilly, and Carlson teaches every limitation of claim 3. The combination of Ramanathan and Pittappilly fails to expressly teach wherein the at least one earlier time period comprises a plurality of time periods and a respective size of each of the plurality of time periods is larger the more temporally removed from the most recent time period. 
Carlson teaches wherein the at least one earlier time period comprises a plurality of time periods and a respective size of each of the plurality of time periods is larger the more temporally removed from the most recent time period (see Paragraph 0103 – Carlson teaches this limitation in that the user may choose any time periods, such as “Today”, “Yesterday” as well as “Last Week”, “This Month”, “Last Year”, “Older”, etc. In these examples, the older the time period, the longer the time period, and the more subsets of time periods are included.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in Ramanathan and Pittappilly, to include wherein the at least one earlier time period comprises a plurality of time periods and a respective size of each of the plurality of time periods is larger the more temporally removed from the most recent time period for the purpose of allowing a quick review of electronic data at a high level without having to closely .

Claims 10 and 11:
	Claims 10 and 11 are method claims that correspond to the system claims of 3 and 4, and are therefore rejected under the combination of Ramanathan, Pittappilly, and Carlson for the same reasons as the method claims 3 and 4 above. 

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramanathan and Pittappilly in view of Eye et al., U.S. Patent Publication Number 2014/0282243 A1.

Claim 6:
The combination of Ramanathan and Pittappilly teaches the system of claim 1, wherein the client application further causes the client device to at least: 
perform the bulk action on a respective plurality of emails corresponding to the one of the respective groups (see Paragraph 0029 – Ramanathan discloses this limitation in that the user may delete the emails listed in a folder by selecting the bulk delete action.).W316 26 
The combination of Ramanathan and Pittappilly fails to expressly teach:
detect a swipe gesture;
generate a sliding animation on one of the respective groups in response to detecting the swipe gesture; and
display an icon indicating an action within the sliding animation.
Eye teaches:
detect a swipe gesture (see Paragraph 0023 – Eye teaches this limitation in that the action gesture may be a continuous, sliding contact with the graphical representation of the object to be acted upon.);
generate a sliding animation on one of the respective groups in response to detecting the swipe gesture (see Paragraph 0023 – Eye teaches this limitation in that the gesture type includes a continuous, sliding contact with the graphical representation such that a “sliding” animation is provided.); and
display an icon indicating an action within the sliding animation (see Figure 4B – Eye teaches this limitation in that element 404 is an icon within the sliding that indicates the action being taken (Delete).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in the combination of Ramanathan and Pittappilly, to include:
detect a swipe gesture;
generate a sliding animation on one of the respective groups in response to detecting the swipe gesture; and
display an icon indicating an action within the sliding animation
for the purpose of providing visual feedback to a user gesture (see Paragraph 0043). Further, Ramanathan and Pittappilly and Eye are all concerned with allowing a user to manipulate and view their files more efficiently.

Claim 7:
The combination of Ramanathan Pittappilly and Eye teaches the system of claim 6, wherein the particular action comprises at least one of an archiving of the respective plurality of emails or deletion of the respective plurality of emails (see Paragraph 0028 – Ramanathan discloses this limitation in that a . 

Claims 13 and 14:
	Claims 13 and 14 are method claims that correspond to the system claims of 6 and 7, and are therefore rejected under the combination of Ramanathan, Pittappilly, and Eye for the same reasons as the method claims 1, 2, 5, and 21 above. 

Claim 20:
	Claim 20 is a non-transitory computer-readable medium claim that correspond to the system claims of 6 and 7. Further, Ramanathan teaches a non-transitory computer readable medium to implement the disclosed method (see Paragraph 0018). Claim 20 is therefore rejected under the combination of Ramanathan, Pittappilly, and Eye for the same reasons as the method claims 6 and 7 above. 

(2) Response to Argument
A. Rejection of claims 1, 2, 5, 8, 9, 12, 15-19, and 21-23 under 35 U.S.C. 103 as being unpatentable over Ramanathan and Pittappilly
	1. Claims 1, 2, and 5
Appellant argues that the cited combination of Ramanathan and Pittappilly fails to disclose obtain a selection of a grouping factor from a plurality of available grouping factors as recited in claim 1 because “[w]hile Pittappilly involves selecting an appropriate alphabet, no mention is made that the 
The Examiner disagrees.
As indicated in the rejection for claim 1 above, first presented in the Final Rejection dated 29 April 2020, the combination of Ramanathan and Pittappilly teaches obtain a selection of a grouping factor from a plurality of available grouping factors. Specifically, the rejection notes that Pittappilly teaches this limitation in that a semantic zoom module may include an alphabet API which is used to return what is to considered to be the alphabet based on locale, e.g., the headings a person at that locale would typically see in a dictionary or phone book (see Pittappilly, Paragraph 0129). In other words, as files are graphically consolidated via semantic zoom (see Pittappilly, Figure 2), they may be grouped by the first letter of the file name into groups according to the selected local alphabet. The semantic zoom module may include an alphabet API which is used to return what is considered to be the alphabet based on locale, e.g., the headings a person at that locale would typically see in a dictionary or phone book. When the user inputs a pinch gesture to zoom out, the view of individual icons is transitioned to a view of groups of items. The groups are then represented by icons of each first letter of the selected alphabet (see Paragraphs 0046, 0129, and 0144). Pittappilly further states that “In the case of first-letter semantic zoom, each item may fall under a category determined by the first letter of its display name, e.g., “Green Bay” goes under a group header “G”. To perform this grouping, the semantic zoom module 114 may determine the two following data points: (1) the groups that will be used to represent the content in the zoomed view (e.g. the entire alphabet); and (2) a first letter of each item in the view (Par. 0110). In other words, the alphabet determined by the API is used as a grouping factor in sorting.
. Modifying the invention described in Ramanathan with the invention described in Pittappilly would have been obvious for the purpose of allowing a user to more easily locate content of interest without becoming overburdened with an ever increasing amount of content (see Pittappilly, Paragraph 0002). Further, Ramanathan and Pittappilly are all concerned with allowing a user to sort and view files more efficiently.
Examiner maintains that the combination of Ramanathan and Pittappilly teaches the limitation obtain a selection of a grouping factor from a plurality of available grouping factors. The rejections of claims 2 and 5 are maintained for the same reasons as stated above.

	2. Claims 8, 9, and 12
Appellant argues that the cited combination of Ramanathan and Pittappilly fails to disclose obtain a selection of a grouping factor from a plurality of available grouping factors as recited in claim 8 because “[w]hile Pittappilly involves selecting an appropriate alphabet, no mention is made that the ‘alphabet’ selected ‘based on the locale/sort’ is used in a the [sic] manner of a ‘grouping factor’ as recited in claim 8, where the ‘grouping factor’ is relied upon to ‘group each of the emails into one or more groups of emails based on whether each of the emails shares a common value for the grouping factor for the one or more groups of emails,” (see Brief, Page 7, Lines 3-23).
The Examiner disagrees.
obtain a selection of a grouping factor from a plurality of available grouping factors. Specifically, the rejection notes that Pittappilly teaches this limitation in that a semantic zoom module may include an alphabet API which is used to return what is to considered to be the alphabet based on locale, e.g., the headings a person at that locale would typically see in a dictionary or phone book (see Pittappilly, Paragraph 0129). In other words, as files are graphically consolidated via semantic zoom (see Pittappilly, Figure 2), they may be grouped by the first letter of the file name into groups according to the selected local alphabet. The semantic zoom module may include an alphabet API which is used to return what is considered to be the alphabet based on locale, e.g., the headings a person at that locale would typically see in a dictionary or phone book. When the user inputs a pinch gesture to zoom out, the view of individual icons is transitioned to a view of groups of items. The groups are then represented by icons of each first letter of the selected alphabet (see Paragraphs 0046, 0129, and 0144). Pittappilly further states that “In the case of first-letter semantic zoom, each item may fall under a category determined by the first letter of its display name, e.g., “Green Bay” goes under a group header “G”. To perform this grouping, the semantic zoom module 114 may determine the two following data points: (1) the groups that will be used to represent the content in the zoomed view (e.g. the entire alphabet); and (2) a first letter of each item in the view (Par. 0110). In other words, the alphabet determined by the API is used as a grouping factor in sorting.
Examiner further notes that, as indicated above and in the Final Rejection, the primary reference, Ramanathan, discloses allowing a user to manage their entire email inbox (see Ramanathan, Figure 3, element 302) by inputting gestures to select options for sorting, managing and displaying emails (see Ramanathan, Paragraph 0037 and Figures 4A and 4B), including sorting the emails into Low Priority or High Priority subsets that may be displayed to the user, grouped by time period (Today, . Modifying the invention described in Ramanathan with the invention described in Pittappilly would have been obvious for the purpose of allowing a user to more easily locate content of interest without becoming overburdened with an ever increasing amount of content (see Pittappilly, Paragraph 0002). Further, Ramanathan and Pittappilly are all concerned with allowing a user to sort and view files more efficiently.
Examiner maintains that the combination of Ramanathan and Pittappilly teaches the limitation obtain a selection of a grouping factor from a plurality of available grouping factors. The rejections of claims 9 and 12 are maintained for the same reasons as stated above.

	3. Claims 15-19
Appellant argues that the cited combination of Ramanathan and Pittappilly fails to disclose obtain a selection of a grouping factor from a plurality of available grouping factors as recited in claim 8 because “[w]hile Pittappilly involves selecting an appropriate alphabet, no mention is made that the ‘alphabet’ selected ‘based on the locale/sort’ is used in a the [sic] manner of a ‘grouping factor’ as recited in claim 15, where the ‘grouping factor’ is relied upon to ‘group each of the emails into one or more groups of emails based on whether each of the emails shares a common value for the grouping factor for the one or more groups of emails,” (see Brief, Page 8, Lines 3-23).
The Examiner disagrees.
As indicated in the rejection above, claim 15 is rejected for the same reasons as claim 1 above. The rejection, first presented in the Final Rejection dated 29 April 2020, states that the combination of Ramanathan and Pittappilly teaches obtain a selection of a grouping factor from a plurality of available grouping factors. Specifically, the rejection notes that Pittappilly teaches this limitation in that a semantic zoom module may include an alphabet API which is used to return what is to considered to be the alphabet based on locale, e.g., the headings a person at that locale would typically see in a 
Examiner further notes that, as indicated above and in the Final Rejection, the primary reference, Ramanathan, discloses allowing a user to manage their entire email inbox (see Ramanathan, Figure 3, element 302) by inputting gestures to select options for sorting, managing and displaying emails (see Ramanathan, Paragraph 0037 and Figures 4A and 4B), including sorting the emails into Low Priority or High Priority subsets that may be displayed to the user, grouped by time period (Today, Yesterday) (see Ramanathan, Figures 4A and 4B). Modifying the invention described in Ramanathan with the invention described in Pittappilly would have been obvious for the purpose of allowing a user to more easily locate content of interest without becoming overburdened with an ever increasing amount of content (see Pittappilly, Paragraph 0002). Further, Ramanathan and Pittappilly are all concerned with allowing a user to sort and view files more efficiently.
obtain a selection of a grouping factor from a plurality of available grouping factors. The rejections of claims 16-19 are maintained for the same reasons as stated above.

	4. Claims 21-23
Firstly, Appellant argues that the cited combination of Ramanathan and Pittappilly fails to disclose the limitations of claim 21 as depending from claim 1 (see Brief, Page 9, Lines 4-5).
The Examiner disagrees.
Per the arguments above, it is believed that the rejection of claim 1 should be sustained, and therefore the rejection of claim 21 should be sustained as well.
Secondly, Appellant argues that the combination of Ramanathan and Pittappilly fails to disclose select a less granular grouping factor in response to detection of the second zoom-out gesture because  “the larger ‘signpost’ letters are equally granular for the purposes of sorting or grouping compared to other, smaller letters” (see Brief, Page 9, Line 9 - Page 10, Line 8).
As indicated in the above rejection, first presented in the Final Rejection, Pittappilly teaches that as a user navigates to a further level of granularity, the letter groupings may be presented in groups with the larger letters serving as signposts (Par. 0107 and Figure 11). Pittappilly further states “The letters in this example are formed into groups with larger letters acting as markers (e.g., signposts) such that a user may quickly locate a letter of interest and thus a group of interest. Thus, a semantic visual is illustrated that is made up of the group headers, which may be a “scaled up” version found in the 100% view.” (0107) While the signpost letters may be of the same granularity as the other letters in that selecting the larger group displays all the letters in the larger group as headers of their respective groups, the signpost letters simply serve as larger group headers. The larger group represented by a large signpost ‘A’ is of a more zoomed-out granularity in that it contains the groups of the letters A-G. 
Further, Examiner notes that the concept of semantic zoom is well known in the art and it would have been obvious to one or ordinary skill that the zoom may start on any level of granularity and zoom in or out semantically (grouping/ungrouping) accordingly.
Examiner maintains that the combination of Ramanathan and Pittappilly teaches the limitation select a less granular grouping factor in response to detection of the second zoom-out gesture. The rejections of claims 22 and 23 are maintained for the same reasons as stated above.

B. Rejection of claims 3, 4, 10, and 11 under 35 U.S.C. 103 as being unpatentable over Ramanathan, Pittappilly, and Carlson et al.
Appellant argues that the rejections of claims 3, 4, 10, and 11 should be withdrawn as depending from claims 1 and 8 (see Brief, Page 11, Lines 21-25). Per the arguments above, it is believed that the rejections of claims 1 and 8 should be sustained, and therefore the rejections of claims 3, 4, 10, and 11 should be sustained as well.

C. Rejection of claims 6, 7, 13, 14, and 20 under 35 U.S.C. 103 as being unpatentable over Ramanathan, Pittappilly, and Eye et al.
Appellant argues that the rejections of claims 6, 7, 13, 14, and 20 should be withdrawn as depending from claims 1, 8, and 15 (see Brief, Page 12, Lines 3-7). Per the arguments above, it is believed that the rejections of claims 1, 8 and 15 should be sustained, and therefore the rejections of claims 6, 7, 13, 14, and 20 should be sustained as well.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Ashley M Fortino/Examiner, Art Unit 2143            
                                                                                                                                                                                            Conferees:
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143      

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.